In the

United States Court of Appeals
               For the Seventh Circuit

No. 10-1608

U NITED S TATES OF A MERICA,
                                                    Plaintiff-Appellee,
                                  v.

A ARON W ILLIAMS,
                                               Defendant-Appellant.

                          ____________
             Appeal from the United States District Court
        for the Northern District of Illinois, Eastern Division.
               No. 08 CR 77711—David H. Coar, Judge.
                          ____________

   A RGUED S EPTEMBER 7, 2010—D ECIDED O CTOBER 25, 2010
                          ____________

  Before F LAUM, R OVNER, and SYKES, Circuit Judges.
  F LAUM, Circuit Judge. In July 2008, Chicago police officers
pulled over a Suburban at the request of another Chicago
police officer, who was a member of a Drug Enforcement
Administration (“DEA”) task force. A subsequent
warrantless search of the vehicle, in which defendant-
appellant Aaron Williams was a passenger, revealed a
brick of cocaine. The district court denied Williams’s
motion to suppress the drug evidence on the grounds that
the DEA task force had probable cause for the search,
2                                              No. 10-1608

which could be imputed to the officers under the collective
knowledge doctrine. Williams entered a guilty plea to one
count of possession with intent to distribute 500 grams
or more of a substance containing cocaine, 21 U.S.C.
§ 841(a)(1), in which he preserved his right to challenge
the suppression ruling. The district court sentenced
Williams to 60 months of imprisonment. Williams appeals
the denial of his motion to suppress.
    For the following reasons, we affirm.


                       I. Background
  In the summer of 2008, the Drug Enforcement
Administration (“DEA”) was investigating an alleged
drug-trafficking organization. In connection with that
investigation, a DEA-led task force used court-authorized
wiretaps to intercept phone calls made and received by
individuals suspected to be involved in the drug-traffick-
ing ring. On July 15, 2008, the DEA intercepted a series of
calls between Bernardo Solano, Filiberto Hinojosa, and
Leobardo Barmbila that led them to believe that a drug
transaction was going to occur at a suspected stash house
located in the 2700 block of North Monitor Avenue in
Chicago, Illinois. During one of those calls, Hinojosa
informed Solano that “the car parts” had arrived at the
“shop.” Agents conducted surveillance on the Monitor
residence, and stopped an individual later identified as
Solano after seeing him leave the house. Solano admitted
that he had purchased two kilograms of cocaine at the
Monitor residence. From photographs provided by DEA
agents, Solano identified Hinojosa as the person from
No. 10-1608                                              3

whom he had purchased the cocaine, and Barmbila as the
person who he believed had supplied the cocaine.
  The following day, the DEA intercepted additional phone
calls between Hinojosa and Barmbila, in which they
discussed meeting the “black guy” at the “shop on Moni-
tor” later that day. Based on those calls, DEA agents
decided to conduct surveillance on the Monitor residence
at the anticipated time of the transaction, and to put
officers from the Chicago Police Department (“CPD”) on
standby to assist.
  Chicago police officer Daniel Gutierrez, a member of the
task force, was responsible for coordinating the DEA’s
efforts with the CPD. Prior to the anticipated transaction,
Gutierrez met with a number of Chicago police officers,
including officer Joseph Simon, and told them that a
person would be coming to the Monitor residence to
purchase narcotics. Gutierrez had not heard the inter-
cepted phone calls himself, but he was in contact with the
agents who had monitored the calls. Gutierrez requested
that the officers position themselves in the area. He told
them that he would provide them with information about
the suspect vehicle, and that they should stop the vehicle
after developing their own probable cause to do so.
  Members of the task force conducting surveillance on the
Monitor residence saw Williams and another individual,
Ennis Howard, arrive in a Chevy Suburban at approxi-
mately 11:30 A.M . Howard and Williams parked the
Suburban in an alley behind the Monitor residence and
entered the backyard. Williams was carrying a brown
shoebox. Approximately fifteen minutes later, agents saw
4                                               No. 10-1608

Howard and Williams leave the backyard carrying the
brown shoebox, get in the Suburban, and drive away.
Gutierrez, who was conducting surveillance near the
Monitor residence, saw the Suburban drive away from the
Monitor residence and turn onto Diversey Avenue.
Gutierrez called Simon, gave him a description of the
vehicle and the license plate, and informed him that the
vehicle was heading eastbound on Diversey.
  Simon and his partner began following the Suburban and
eventually stopped the vehicle. Simon instructed Howard
and Williams to exit the vehicle. A pat-down search
revealed two bags of marijuana in Williams’s pocket. A
subsequent search of the Suburban by other officers who
arrived on the scene led to the discovery of a brown
shoebox in the back seat of the Suburban containing a brick
of what was later confirmed to be a kilogram of cocaine.
  Williams was charged in an indictment with one count of
possession with intent to distribute 500 grams or more of
a substance containing cocaine. See 21 U.S.C. § 841(a)(1).
On March 31, 2009, Williams filed a motion to suppress the
evidence seized by police following the July 16, 2008 traffic
stop. At a hearing on the motion, Simon testified that, after
following the Suburban for a period of time without
observing any traffic violations, he pulled alongside the
vehicle. Simon testified that he could see that the
passenger-side occupant was not wearing a seat belt, and
that he stopped the Suburban based on that violation.
While Illinois law requires drivers and (most) passengers
of motor vehicles to wear seatbelts, 625 ILCS 5/12-603.1(a),
a police officer “may not search or inspect a motor vehicle,
No. 10-1608                                                  5

its contents, the driver or a passenger solely because of” a
driver or passenger’s failure to wear a seat belt, id. at
§ 603.1(f); see also 725 ILCS 5/108-1(3). Simon testified that,
at the time of the stop, he was aware that the seat belt
violation would not justify a search of the vehicle or its
occupants. According to Simon, when he approached the
vehicle, he saw “crumbs” of marijuana on the center
console and two cigar-like objects in the open ashtray.
Based on what he believed to be marijuana in plain view,
Simon ordered the occupants to exit the vehicle.
  Williams also testified at the suppression hearing. He
acknowledged that there were two unsmoked marijuana
cigars in the ashtray, but stated that he had closed the
ashtray when the vehicle was pulled over. He also testified
that there were no “crumbs” or any other marijuana on the
center console.
  The district court concluded that Simon’s testimony was
not credible. In reaching that conclusion, the district court
relied on Simon’s manner of testifying, as well as on
Simon’s professed strategy for effecting the desired search,
which the court concluded made “little sense.” According
to Simon, he decided to pull the Suburban over for a
violation he knew did not provide him with the probable
cause he needed to search the vehicle. Then, if Simon is
believed, he fortuitously saw marijuana in plain view
because—contrary to Williams’s testimony—Howard and
Williams, knowing they had a kilogram of cocaine in the
back seat, left the ashtray containing marijuana open for
two approaching officers to see. Finding Simon not to be
credible, the district court determined that the search of the
6                                                       No. 10-1608

Suburban was not supported by the seat belt violation the
officers testified that they observed, or the marijuana the
officers testified they observed in plain view in the Subur-
ban. The district court nevertheless denied Williams’s
motion to suppress, concluding that the DEA’s wiretap
investigation and surveillance evidence gave the CPD
officers probable cause to search the Suburban under the
collective knowledge doctrine.
  On December 4, 2009, Williams entered into a conditional
guilty plea, reserving the right to appeal the denial of his
motion to suppress. On March 2, 2010, the district court
sentenced Williams to 60 months of imprisonment. This
appeal followed.


                          II. Discussion
  On appeal, Williams challenges the denial of his motion
to suppress the evidence found during the warrantless
search of the vehicle.1 In reviewing a district court’s denial


1
   We note that while “the provider and driver of the car” has “a
reasonable expectation of privacy in it[,] . . . a mere passenger”
does not. United States v. Price, 54 F.3d 342, 345-46 (7th Cir. 1995).
We have found nothing in the record to suggest that Wil-
liams—the passenger—owned the Suburban in which he and
Howard were stopped. However, the government has not
argued that Williams lacks standing to challenge the search of
the vehicle. See id.; Rakas v. Illinois, 439 U.S. 128 (1978) (illegal
search of vehicle does not infringe passengers’ Fourth Amend-
ment rights, and passengers lack standing to challenge the
                                                       (continued...)
No. 10-1608                                                     7

of a motion to suppress evidence, we review conclusions of
law de novo and findings of fact for clear error. United
States v. Booker, 612 F.3d 596, 599 (7th Cir. 2010). Probable
cause determinations are mixed questions of law and fact
that we review de novo. Id.
  Warrantless searches are considered per se unreasonable
under the Fourth Amendment unless one of a few specifi-
cally established and well-delineated exceptions applies.
Arizona v. Gant, ___ U.S. ___, 129 S.Ct. 1710, 1716 (2009).
One such exception to the warrant requirement is the
automobile exception, which allows law enforcement to
conduct a warrantless search of a vehicle if there is proba-
ble cause to believe the vehicle contains contraband or
evidence of a crime. See United States v. Zahursky, 580 F.3d
515, 521 (7th Cir. 2009); Carroll v. United States, 267 U.S. 132,
153-56 (1925). When probable cause exists to search a
vehicle, law enforcement agents are permitted to search all
parts of the vehicle in which contraband or evidence could
be concealed, including closed compartments, containers,
packages, and trunks. United States v. Scott, 516 F.3d 587,
589 (7th Cir. 2008); United States v. Ross, 456 U.S. 798, 823-24
(1982).
 Here, our inquiry is two-fold. First, we must decide
whether the DEA task force had enough information to


1
  (...continued)
search). Therefore, the argument is waived and we need not
consider it. Price, 54 F.3d at 346 (the principle of “standing” is
“rooted in the substantive law of the Fourth Amendment and
not Article III,” and consequently can be waived).
8                                               No. 10-1608

support a finding of probable cause to search the vehicle.
Second, if so, we must determine whether that information
can be imputed to the officers who conducted the stop and
search under the collective knowledge doctrine.


A. Probable Cause
  Probable cause to search exists where, based on the
known facts and circumstances, a reasonably prudent
person would believe that contraband or evidence of a
crime will be found in the place to be searched. See
Zahursky, 580 F.3d at 521; Scott, 516 F.3d at 589. Here, the
question is whether there was “a fair probability” that
contraband or evidence of a crime would be found in the
Suburban; absolute certainty of such a discovery is not
required. Zahursky, 580 F.3d at 521. The determination
whether suspicious circumstances rise to the level of
probable cause is a common-sense judgment, and officers
are entitled to draw reasonable inferences based on their
training and experience in making that determination.
United States v. Reed, 443 F.3d 600, 603 (7th Cir. 2006).
  We conclude that the facts known to the DEA task force
supported a search of the vehicle. On July 16, 2008, agents
intercepted calls between Hinojosa and Barmbila discuss-
ing a meeting with “the black guy” at “the shop” on
Monitor. Agents then observed Howard and Williams
arrive at the Monitor residence, enter the backyard carry-
ing a shoebox, and exit shortly thereafter carrying the same
shoebox. The day before, agents had intercepted calls
between Hinojosa and Barmbila, and between Hinojosa
and Solano, during which they arranged a meeting at “the
No. 10-1608                                                 9

shop.” Later on July 15th, agents had observed Solano
leaving the Monitor residence carrying a package, which
Solano subsequently admitted contained two kilograms of
cocaine that he had purchased from Hinojosa and Barmbila
at the Monitor residence. Taken as a whole, these facts
justified the agents’ belief that Howard and Williams
purchased drugs at the Monitor residence, and that a
search of the Suburban would uncover those drugs.
   Williams argues that agents could not reasonably have
believed that he and Howard went to the Monitor resi-
dence to buy drugs because the calls intercepted on July
16th did not discuss any particular drug, weight, or dollar
amount—even in code. According to Williams, the calls
suggest only that a meeting was to take place, not necessar-
ily a drug transaction. As we have said before, “a finding
of probable cause does not require evidence sufficient to
support a conviction, nor even evidence demonstrating
that it is more likely than not that the suspect committed a
crime.” United States v. Funches, 327 F.3d 582, 587 (7th Cir.
2003). All that is required is a fair probability of discover-
ing contraband. Here, the totality of the facts and circum-
stances—that Williams and Howard met Hinojosa and
Barmbila (suspected drug dealers) at the Monitor residence
(a suspected stash house), where agents knew Hinojosa
and Barmbila had carried out a drug transaction as recently
as the day before, and that Williams and Howard left that
meeting carrying a shoebox (in which they could conceal
drugs)—were sufficient to create probable cause even
absent such details in the calls themselves. Moreover, that
Williams and Howard’s conduct on July 16th “taken in
isolation, . . . might be innocently explained away” does
10                                                No. 10-1608

not preclude a finding of probable cause. United States v.
Scott, 19 F.3d 1238, 1242 (7th Cir. 1994) (“it is of no moment
that most of [defendant’s] conduct . . . may have been
unrelated to drug activity” where the officers, “view[ing]
[the] conduct as a whole” and in light of their training and
experience, concluded that defendant was engaged in drug
trafficking). Here, the facts and circumstances surrounding
the meeting were sufficient to justify the officers’ belief,
based on their experience in policing narcotics transactions,
that a drug transaction had occurred.


B. Collective Knowledge Doctrine
   Having determined that the DEA task force had probable
cause to search the vehicle, we consider whether the
information known to the task force can be imputed to
Simon under the collective knowledge doctrine. The
collective knowledge doctrine permits an officer to stop,
search, or arrest a suspect at the direction of another officer
or police agency, even if the officer himself does not have
firsthand knowledge of facts that amount to the necessary
level of suspicion to permit the given action. See United
States v. Hensley, 469 U.S. 221, 232-33 (1985). There is no
Fourth Amendment violation if the knowledge of the
officer directing the stop, search, or arrest—or the collec-
tive knowledge of the agency for which he works—is
sufficient to constitute probable cause. United States v.
Harris, 585 F.3d 394, 400 (7th Cir. 2009). In order for the
collective knowledge doctrine to apply, (1) the officer
taking the action must act in objective reliance on the
information received, (2) the officer providing the informa-
No. 10-1608                                                 11

tion—or the agency for which he works—must have facts
supporting the level of suspicion required, and (3) the stop
must be no more intrusive than would have been permissi-
ble for the officer requesting it. United States v. Nafzger,
974 F.2d 906, 911 (7th Cir. 1992).
  We have applied the collective knowledge doctrine
where, as is the case here, DEA agents asked local law
enforcement officers to stop a specifically-identified
vehicle, and the local officers had no knowledge of the facts
underlying the DEA’s probable cause. For example, in
United States v. Rodriguez, 831 F.2d 162, 166 (7th Cir. 1987),
the DEA requested that Illinois State Police make a
“routine traffic stop” of an individual the DEA believed
was involved in drug-trafficking activities for the purpose
of identifying the driver. The officer who made the stop
knew nothing about the factual basis for the DEA’s suspi-
cion, other than that the DEA was coordinating a large
investigation with local agencies. Id. at 165-66. Based on
the facts of that case, which involved an admittedly
“skeletal” request for assistance, we concluded that the
“state trooper was . . . acting as an extension or agent of the
DEA agent and she could act on the DEA agent’s suspi-
cions.” Id. In United States v. Celio, 945 F.2d 180, 183
(7th Cir. 1991), Illinois State Police stopped and searched
a vehicle at the request of the DEA, based solely “on the
bald assertion by the federal agents that they suspected
drug trafficking.” As in Rodriguez, “the automobile to be
stopped with its occupant was pointed out specifically by
the requesting officer, and the [detaining] officer knew the
requesting officer was coordinating a large investigation
with local agencies.” Id. at 184 (quoting Rodriguez, 831 F.2d
12                                               No. 10-1608

at 166). We concluded that the search was supported by
probable cause because the DEA’s collective knowledge
could be imputed to the officers under the collective
knowledge doctrine. Id.
  The facts here are analogous to those at issue in Rodriguez
and Celio. Gutierrez specifically identified the Suburban
and its occupants for Simon, who was aware of the ongo-
ing DEA investigation. In fact, Simon knew more about the
underlying facts than did the local officers in Rodriguez and
Celio, as he knew that the vehicle was leaving a suspected
drug transaction.
   Williams attempts to distance his case from Rodriguez
and Celio based on Gutierrez’s instruction that Simon
develop his own probable cause to stop and search the
Suburban. According to Williams, that statement pre-
cluded Simon from relying on the DEA’s knowledge, and
therefore Simon could not have been acting in objective
reliance on the information he received from Gutierrez, as
is required for the application of the collective knowledge
doctrine. We disagree with Williams’s characterization of
the instruction. Gutierrez did not forbid Simon from
relying on the information collected by the DEA task force.
Rather, Gutierrez sought to conceal the existence of the
DEA investigation and wire taps from Williams and
Howard. That effort has no impact on the fact that the
DEA agents had probable cause, on which Simon was
entitled to rely.
  Other appeals courts similarly have concluded that the
application of the collective knowledge doctrine is unaf-
fected by an officer’s use of a cover story to disguise a stop
No. 10-1608                                                13

as a mere traffic stop. See United States v. Chavez, 534 F.3d
1338, 1341-42 (10th Cir. 2008) (where officer stopped
suspect at DEA’s request, the fact that the officer pretended
that the stop was for a failure to turn on headlights in order
to conceal a confidential informant’s identity and protect
the integrity of the DEA investigation did not preclude the
application of the collective knowledge doctrine);
United States v. Ramirez, 473 F.3d 1026, 1038 (9th Cir. 2007)
(Kozinski, J., concurring) (“disguising the stop as a ‘traffic
stop’ was a valid law enforcement tactic calculated to
ensure an officer’s safety . . . [and] did not change the
nature of the stop,” or the fact that the stop was made at
the direction of an officer who had probable cause, such
that the collective knowledge doctrine applies). Moreover,
the Fifth and Tenth Circuits have considered instructions
like the one Gutierrez gave Simon, and concluded that such
an instruction does not bar the application of the collective
knowledge doctrine.
  In United States v. Ibarra-Sanchez, 199 F.3d 753 (5th Cir.
1999), a DEA agent instructed the local police dispatcher to
issue a radio bulletin stating that a DEA agent needed
assistance in stopping a van suspected to be transporting
drugs or weapons, and that the officers should form their
own reasonable suspicion before stopping the van. Id.
at 757. The DEA agent asked local authorities to make the
stop to avoid revealing the existence of the DEA investiga-
tion. Id. at 757 n.1. The dispatcher issued the bulletin, but
did not include the instruction that officers form their own
reasonable suspicion. Id. at 757. After hearing the bulletin,
a police officer and SWAT team stopped the van. 199 F.3d
at 757. The Fifth Circuit held that the stop was constitu-
14                                               No. 10-1608

tional because the DEA agent’s knowledge could be
imputed to the officers under the collective knowledge
doctrine. Id. at 759-60. The court noted that the dispatcher’s
“failure to relate [the agent’s] instruction that the [local
police] officers form their own reasonable suspicion before
stopping the van” was “irrelevant.” Id. at 760 n.6. The court
found the defendants’ argument to the contrary to be
“immaterial . . . because under the ‘collective knowledge’
doctrine, the [local] officers did not need to form their own
suspicion.” Id. As Williams points out, the message about
developing independent suspicion was not relayed to the
detaining officers in Ibarra-Sanchez, while Gutierrez’s
instruction was communicated to Simon here. But the Fifth
Circuit’s description of the dispatcher’s failure to pass on
the instruction as “irrelevant,” and its characterization of
the defendants’ argument that the failure somehow was
relevant as “immaterial,” indicate that the court would
have concluded that the collective knowledge doctrine
applied regardless of whether the instruction was included
in the bulletin. Id.
  Chavez is even more factually analogous to the instant
case. There, the requesting DEA agent instructed the state
police officer tasked with stopping a vehicle suspected to
be transporting cocaine to develop his own probable cause
for stopping the vehicle. 534 F.3d at 1341. The Tenth Circuit
found that the stop was proper under the collective
knowledge doctrine because the DEA agent who requested
the stop had probable cause. Id. at 1348. The court appar-
ently found the instruction that the officer develop his own
probable cause to be of no consequence to the collective
knowledge inquiry, as it did not address the instruction,
No. 10-1608                                                 15

except to note that the officer’s use of a cover story to
conceal the reason for the stop “was a valid law enforce-
ment tactic.” Id. (quoting Ramirez, 473 F.3d at 1038
(Kozinski, J., concurring)).
  Williams also contends that the collective knowledge
doctrine does not apply because Simon testified that he did
not rely on the information he received from Gutierrez to
justify the search. But Simon’s subjective reasons for
making the stop and initiating the search are irrelevant, as
“[s]ubjective intentions play no role in the ordinary,
probable-cause Fourth Amendment analysis.” Whren v.
United States, 517 U.S. 806, 813 (1996) (case law “foreclose[s]
any argument that the constitutional reasonableness of
traffic stops depends on the actual motivations of the
individual officers involved”); see also Florida v. Royer, 460
U.S. 491, 507 (1983) (the fact that officers acted on one
rationale in conducting a search does “not foreclose the
[government] from justifying [the search] by proving
probable cause”). Therefore, Simon’s motivations for the
stop and search do not affect the collective knowledge
doctrine analysis.
  Our decision is consistent with the Ninth Circuit’s
opinion in Ramirez. In Ramirez, a police sergeant requested
that a uniformed officer make a “traffic stop” of a car
suspected to have been involved in a drug transaction. 473
F.3d at 1029. A uniformed officer made the requested
traffic stop when he observed the car straddling two lanes.
Id. The defendants argued that the stop was invalid
because lane-straddling is not illegal. Id. at 1030. Based on
Whren, the Ninth Circuit concluded that neither the fact
16                                               No. 10-1608

that the officer “was directed to make a traffic stop,” nor
the fact that he may not have had “valid grounds to make
the traffic stop because of lane-straddling,” was relevant
because the officer had probable cause based on the
collective knowledge doctrine. Id. at 1030.
  Williams maintains that even if the collective knowledge
doctrine applies, only Gutierrez’s knowledge—and not that
of the entire DEA task force—can be imputed to Simon.
Williams asserts two arguments in support of that position.
First, he contends that the knowledge gleaned from the
wiretaps cannot be imputed to Simon because Gutierrez
did not listen to the wiretap conversations. Second, he
argues that the knowledge of the DEA agents (i.e., the
substance of the wire tap conversations) cannot be imputed
to Gutierrez because he worked for a different agency, the
CPD. We address each argument in turn.
   As noted above, Gutierrez was a member of the DEA-led
task force. He testified that, prior to briefing Simon and the
other CPD officers, he became aware that calls had been
intercepted indicating that there was going to be a narcot-
ics sale at the Monitor residence. Gutierrez was in radio
contact with members of the surveillance team who
informed him that they had observed Howard and Wil-
liams enter and leave the Monitor residence carrying the
shoebox. Therefore, based on communications with other
task force members, Gutierrez had indirect knowledge of
the facts supporting probable cause.
  We previously have held that whether the requesting
officer had direct knowledge of the facts supporting his
suspicion is “inconsequential” where the agents in posses-
No. 10-1608                                                17

sion of the knowledge and the requesting agents are “part
of a coordinated investigation” and are in communication.
Nafzger, 974 F.2d at 914. The knowledge of a team of
officers “work[ing] together closely in monitoring [a] drug
transaction as it unfold[s] . . . ‘may be mutually imputed’ ”
even the absence of “ ’express testimony that the specific or
detailed information creating the justification for the stop
was conveyed.’ ” United States v. Parra, 402 F.3d 752, 766
(7th Cir. 2005) (quoting Nafzger, 974 F.2d at 911). Therefore,
knowledge of the information contained in the intercepted
phone calls can be imputed to Gutierrez based on his role
in the task force’s investigation.
  Williams’s second objection also fails to carry the
day, although we recognize that the language of some of
our precedents may be misleading. We have said that
knowledge may be imputed to an officer “so long as the
knowledge of the officer directing the [challenged action],
or the collective knowledge of the agency he works for, is
sufficient to constitute probable cause.” United States v.
Valencia, 913 F.2d 378, 383 (7th Cir. 1990) (emphasis added).
That language was designed to recognize that the knowl-
edge of other officers may be imputed to the requesting
officer, so long as the officers are in close communication
with one another. Here, Gutierrez was assigned to the DEA
task force and worked closely with DEA agents on the
drug trafficking investigation. That he carried a badge
issued by the CPD, not the DEA, does not preclude the
application of the collective knowledge doctrine. Therefore,
the district court correctly imputed the DEA task force’s
knowledge to Gutierrez and Simon.
18                                             No. 10-1608

                     III. Conclusion
  For the foregoing reasons, we AFFIRM the district court’s
judgment.




                          10-25-10